Citation Nr: 0931636	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.  

2.  Entitlement to service connection for major depressive 
disorder (claimed as depression).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1977 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2007 rating decisions 
of the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Nashville, 
Tennessee in July 2009.  A written transcript of this hearing 
has been prepared and incorporated into the record of 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for psychiatric disorders, including paranoid 
schizophrenia and major depressive disorder.  However, as 
discussed below, additional evidentiary development is needed 
before appellate review may proceed on this matter.  

The first evidence of record of psychiatric treatment is a 
February 2002 VA outpatient treatment record.  According to 
this record, the Veteran was hearing voices and experiencing 
suicidal ideation.  The Veteran has since been diagnosed with 
schizophrenia and depression.  Numerous records note a prior 
suicide attempt around 1980, but there is no objective 
evidence of record to verify this report.  

The Veteran has testified that his symptoms began during his 
active military service between August 1977 and August 1980.  
In his July 2009 hearing, the Veteran testified that he began 
having suicidal thoughts and hearing voices during his 
military service.  The Veteran acknowledged that he did not 
seek psychiatric care during his military service due to 
embarrassment and fear of a dishonorable discharge.  However, 
the Veteran has contended that he sought treatment for 
headaches during service as a way of reaching out for some 
kind of help, and that he began using marijuana and cocaine 
as a means of dealing with the voices.  The Veteran's service 
treatment records confirm that he sought treatment for 
headaches on numerous occasions and that he received multiple 
Article 15s for drug use.  The Veteran's testimony, along 
with this evidence, demonstrates that a VA examination is 
necessary before appellate review may proceed.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran has confirmed diagnoses of 
paranoid schizophrenia and depression.  While there is no 
specific evidence of a psychiatric disorder during service, 
the record does suggest that the Veteran sought treatment for 
headaches of unknown etiological origin on many occasions 
during service.  The Veteran has testified that this 
treatment was because of a psychiatric disorder, suggesting 
that there may be a relationship between the Veteran's 
current disorders and his military service.  VA examination 
is therefore necessary to determine whether the Veteran's 
headaches and drug use at least as likely as not represent 
early manifestations of a psychiatric disorder.  

Additionally, the Veteran has indicated that he received 
treatment from the Memphis Mental Health Institute in 1981 
and 1982.  The record contains a letter dated July 2007 from 
the Memphis Mental Health Institute in reply to VA's request 
for records.  The letter indicates that the Veteran was last 
discharged from this facility in March 2003.  However, no 
records were provided to VA from 1981 to 1982.  The July 2007 
letter notes that VA requested records for the period of 
January 1981 through December 1982, but the letter says 
nothing about these records not existing or being 
unavailable.  As such, VA must make an additional attempt to 
obtain these records, and the Memphis Mental Health Institute 
should be asked to clearly indicate whether these records do 
not exist or are not available.  

Finally, the Veteran noted in his December 2006 Form 21-526 
that he received benefits from the Social Security 
Administration (SSA).  The record does not suggest that VA 
has made any attempt to obtain records from SSA.  Since these 
records may contain additional evidence relating to the 
Veteran's claim, VA must obtain these records and incorporate 
them into the claims file before appellate review may 
proceed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to submit any additional 
evidence he has in support of his claim.  
If any additional evidence is obtained, it 
must be incorporated with the Veteran's 
claims file.  

2. The AMC should contact the Memphis 
Mental Health Institute and request copies 
of treatment records for the period 
between January 1, 1981 and December 31, 
1982.  VA should inform the Mental Health 
Institute of the need to clearly indicate 
in its response to VA whether these 
records are unavailable or do not exist.  
Any records or negative responses obtained 
should be incorporated into the Veteran's 
claims file.  

3. The AMC should request records from the 
Social Security Administration (SSA) for 
the Veteran, to include any Administrative 
Law Judge's decision.  Any records 
obtained should be incorporated into the 
Veteran's claims file.  

4. Once the above steps have been 
completed, the Veteran should be afforded 
a psychiatric examination.  The claims 
file must be made available to the 
physician designated to examine the 
Veteran for review in conjunction with the 
examination, and such review must be noted 
in the examination report.  All indicated 
tests and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of a psychiatric 
disorder, to include paranoid 
schizophrenia or major depressive 
disorder, appropriate?

(b) If so, is it at least as likely as not 
that any of the Veteran's psychiatric 
disorders are related to his active 
military service?  The examiner should 
also indicate whether it is at least as 
likely as not that the Veteran's in-
service drug use and treatment for 
headaches were early manifestations of a 
psychiatric disorder.  

A complete rationale for the opinion 
expressed must be provided.  

5. The AMC should then readjudicate the 
Veteran's claim. If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal. An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


